1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7
                         CENTRAL DISTRICT OF CALIFORNIA
8
9    DAYANA ESMERALDA                         )   Case No.: 5:18-cv-00433-SHK
     HIGUEROS,                                )
10                                            )   {PROPOSED} ORDER AWARDING
                   Plaintiff,                 )   EQUAL ACCESS TO JUSTICE ACT
11                                            )   ATTORNEY FEES AND EXPENSES
           vs.                                )   PURSUANT TO 28 U.S.C. § 2412(d)
12                                            )   AND COSTS PURSUANT TO 28
     ANDREW SAUL,                             )   U.S.C. § 1920
13   Commissioner of Social Security,         )
                                              )
14                 Defendant                  )
                                              )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $3,025.55 as
19   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
20   awarded subject to the terms of the Stipulation.
21   DATE:       09/10/19
22                              ___________________________________
                                THE HONORABLE SHASHI KEWALRAMANI
23                              UNITED STATES MAGISTRATE JUDGE
24
25
26

                                             -1-
1    Respectfully submitted,
2    LAW OFFICES OF LAWRENCE D. ROHLFING
3          /s/ Matthew F. Holmberg
     _________________________
4    Matthew F. Holmberg
     Attorney for plaintiff Dayana Esmeralda Higueros
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                           -2-
